Title: To Thomas Jefferson from William Cabell Rives, 6 February 1822
From: Rives, William Cabell
To: Jefferson, Thomas


Dear sir,
Richmond
Feb. 6th 1822.
It is a source of sincere gratification to me to be enabled to communicate to you the passage by both branches of the Legislature, of the Bill authorising a loan of sixty thousand dollars to the University. It passed our House by a majority of two to one, & the senate by a still more triumphant vote, leaving but three in the minority. This is certainly a most auspicious indication, & puts the University beyond the fear of future opposition. The difficulty in relation to the scale of the buildings, which has heretofore furnished the principal topic of complaint, is now overcome, & the measures necessary for putting the institution into operation will follow of course.—Perhaps it might not be politic to attempt any proposition of this sort, during the present session, as there would be some danger of producing a revulsion of feeling in the Legislature by so quick a succession of calls upon their liberality. That an application will be made to the next Legislature for a remission of the loans, or rather for an assumption of the debts of the University by the state, is generally understood & expected, & will then excite neither surprise nor displeasure; but to make it now, I fear, might be considered as evincing too much avidity. Will the advantage to be gained justify the risk?—The very flattering success of our application on behalf of the University is, in part, to be accounted for by the admission into our Bill of certain provisions to give more full affect to the system of primary schools. Until the junction between the University & the primary schools was assented to, the partizans of the latter presented a front of the most invincible hostility to the University, under the idea, no doubt, that we were inimical to their favorite branch of the system of public instruction. As soon, however, as their jealousies were lulled by some seeming concessions on our part, they united heartily with us, & contributed mainly to our success. I am, therefore, thoroughly convinced that the only mode of maintaining the popularity of the university is for it’s friends to become the active allies & peculiar patrons of the primary schools. It is a mistake to suppose that the primary schools are under any degree of discredit with the Legislature. The recent reports from the school-commissioners shew that they are extending the sphere of their beneficence every day, & have tended very much to confirm, instead of weakening, the attachment heretofore manifested by the Legislature for this part of the system of public instruction. This state of things presents a most interesting consideration of policy to the friends of the University. If the present plan of primary schools is continued, & brought into general activity, five times the amount of the present appropriation will not be sufficient for the education of those who are the particular objects of it. You may, therefore, expect increased & increasing demands upon the Literary fund, from year to year, for the support of the primary schools, until the present system is changed. The only mode of arresting & limiting this demand will be to adopt a system, which shall render the public bounty auxiliary only to the resources of individuals, in establishing a general system of schools thoughout the state for the education alike of rich & poor. I do not believe that the present appropriation can be withdrawn, but there is no necessity for increasing it, if it be used as an inducement to individuals to contribute something from their private purses towards the establishment & support of common schools. I would do this by dividing each county into wards or school districts, apportioning the quota of the county among these wards, & authorising each ward to draw it’s apportionment of the public fund, so soon as it should build a school house & raise a certain sum to be applied, together with the public money, in paying the salary of a teacher. The portion of the public fund, allotted to each ward, would be an enticement to the people to establish schools upon this system, & would promote the great object of the civil division of the state into small & organised districts, for which alone, if there were no other advantage in the plan, the annual expenditure of $45.000 would be but a moderate price.—I have thus stated my views to you very frankly, because I consider the present plan of primary schools as a most wasteful & injudicious one, & because, bad as it is, I do not think that the friends of the University can venture to say any thing against it, without proposing, in it’s place, another & more efficient system. I had intended myself, under the influence of your recommendation, & the conclusive reasoning of the Kentucky report, which you were so kind as to send me, to have offered such a system to the Legislature; but finding some difference of opinion among our friends here, as to the expediency of the step at this time, I had declined the intention, before I was favoured with your letter of 28th ult. The subject will, therefore, remain untouched for the present; but I am satisfied that every day’s experiences will more & more evince the propriety of your original suggestion that the friends of the university should take the primary schools under their management, & propose some substitute for the present extravagant & all-absorbing system.—In the earnest prayer that your health may be preserved to you, & that you may live to give the impression of your own mind to the noble institution, which has risen & flourished under your care, I remain, with sentiments of the most grateful respect & veneration, your obt. serv.W C Rives.